United States Court of Appeals
                      For the First Circuit


No. 01-1376

                   CENTRAL MAINE POWER COMPANY,

                           Petitioner,

                                v.

              FEDERAL ENERGY REGULATORY COMMISSION,

                           Respondent.

                       ____________________

No. 01-1377

              BANGOR HYDRO-ELECTRIC COMPANY, ET AL.,

                           Petitioners,

                                v.

              FEDERAL ENERGY REGULATORY COMMISSION,

                           Respondent.

                       ___________________
No. 01-1541

                     NSTAR SERVICES COMPANY,

                           Petitioner,

                                v.

              FEDERAL ENERGY REGULATORY COMMISSION,

                           Respondent.

                        __________________
No. 01-1551

                  ALTERNATE POWER SOURCE, INC.,

                           Petitioner,

                               v.

              FEDERAL ENERGY REGULATORY COMMISSION,

                           Respondent.
                       ___________________

                             ERRATA

    The opinion of this court, issued on June 8, 2001, should be

amended as follows:

    On page 22, 2nd line from top, insert a space and "(D.C. Cir.

1991)" after "92".